Title: Saturday April 26th. 1766.
From: Adams, John
To: 


       The last Thurdsdays Paper is full. The Resolves of the House of Commons, are the most interesting. The Bill which is to be brought in upon the first Resolve, and the Sixth has excited my Curiosity and Apprehensions the most. The Ist. Resolve is that K., Lds. and Commons have an undoubted Right to make Laws for the Colonies in all Cases, whatever.—I am solicitous to know whether they will lay a Tax, in Consequence of that Resolution, or what Kind of a Law they will make.
       The first Resolve is in these Words. “That the Kings Majesty, by and with the Advice and Consent of the Lords Spiritual and Temporal, and Commons of G. Britain in Parliament assembled, had, hath, and of right ought to have, full Power and Authority to make Laws and Statutes of sufficient Force and Validity to bind the Colonies and People of America, Subjects of the Crown of G. Britain, in all Cases whatever.” Now upon this Resolution, a Bill is to be brought in. Q. What is the End and design of that Bill?
       Another Resolution is, that all who have suffered Damages for their Desire to comply with any Act of Parliament, or to assist in the Execution of any, ought to be amply compensated.—But who are they, who have manifested a Desire to comply with the stamp Act, or to assist in the Execution of it? Winslow, Foster, Clap, Brown &c. were for Submission, in order to obtain a Repeal. Every Body has disowned any desire to comply or assist. Who will lay claim to the Character of dutiful and loyal Subjects, and to the Protection of the House of Commons in Consequence of the 5th Resolution?
       Prophecies are the most airy, visionary Things in Nature. I remember the Time, when Pratt was universally call’d by the Hutchinsonians a bad Politician, and I never could hear any other Reason given, but this that his Prophecies about the K. of Prussia and General Amherst, did not turn out right. Now Hutchinson himself, Olivers, Trowbridges, Ruggles’s, Winslows, have been prophesying, that Fleets and Armies would be sent to inforce the stamp Act. But they are as false Prophets as ever uttered oracles.
       Foresight, Judgment, Sagacity, Penetration, &c. are but very feeble, infirm Things, in these great affairs of State and War. What Hutchinson said in the Probate office was as good a Way as any,—I never was more at a loss in my Life, about any Thing future! What the new Ministry will do, I know not. If Mr. Pitt was in I should be at no loss at all.—In this Way, an Air of deep important Wisdom is preserved, without danger of being proved mistaken by time.
       